Citation Nr: 0527707	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  01-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945 and from June 1946 to April 1948. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO reclassified the service-
connected psychogenic gastric reaction as post-traumatic 
stress disorder and granted a 30 percent evaluation.  

In September 2002, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  In 
December 2002, the Board granted a 50 percent evaluation for 
post-traumatic stress disorder and denied an evaluation in 
excess thereof.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran and the Secretary of VA filed a joint motion to 
vacate the December 2002 Board decision and remand the case 
for the Board to provide more reasons and bases for its 
decision to deny the veteran an evaluation in excess of 
50 percent.  The Court granted the joint motion.

When the case came back to the Board, it remanded it for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The case 
has been returned to the Board for further appellate review. 


FINDING OF FACT

Post-traumatic stress disorder is manifested by sleep 
disturbance, nightmares, intrusive thoughts, chronic anxiety, 
irritability, avoiding crowds, hypervigilance, occasional 
panic attacks, and few friends.




CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no more, for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2004 letter sent to the veteran and by 
the October 2001 statement of the case, the December 2002 
Board decision, and the March 2005 supplemental statement of 
the case.  In the July 2004 letter, the RO informed the 
veteran that in order for him to receive a higher evaluation 
for post-traumatic stress disorder, the evidence would need 
to show that his service-connected disability had worsened.  
In the statement of the case, the Board decision, and the 
supplemental statement of the case, VA provided the veteran 
with the criteria for the 50 percent, 70 percent, and 
100 percent evaluations for evaluating psychiatric disorder.  
Thus, the veteran was informed that the evidence needed to 
substantiate an evaluation in excess of 50 percent would be 
evidence showing that his symptomatology met (or 
approximately met) that which was shown under the 70 percent 
and/or 100 percent evaluations.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the July 2004 
letter, VA informed him that it had a duty to obtain any 
relevant records held by any federal agency, which included 
military records, VA medical records, and records from the 
Social Security Administration.  It also informed him that on 
his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  It also told him 
that he could obtain private records himself and submit them 
to VA.  This informed the veteran of its duty to obtain 
records from federal agencies and its duty to assist the 
veteran in obtaining private records, and the veteran's 
ability to submit private records himself.  VA also informed 
the veteran that if he had any evidence in his possession 
that related to his claim, he should send it to VA.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  When the case came back the Board in 
2004, it issued a letter in April, wherein it offered the 
veteran an opportunity to submit additional evidence.  The 
veteran responded that same month, stating he had no 
additional evidence to submit.  Additionally, VA issued a 
supplemental statement of the case, which gave him 60 days to 
submit any other evidence.  No evidence was submitted.  Thus, 
the Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated in 2002.  The veteran has been provided with 
two VA examinations in connection with his claim.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim, and, in 
fact, submitted a statement in April 2004 that he had no 
additional evidence to submit.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran asserts that the service-connected post-traumatic 
stress disorder is worse then the current 50 percent 
evaluation contemplates.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The service-connected post-traumatic stress disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of records and 
finds that the evidence supports the grant of a 70 percent 
evaluation for post-traumatic stress disorder.  The veteran 
has sleep disturbance, intrusive thoughts about World War II, 
chronic anxiety, irritability, crowd avoidance, and 
hypervigilance.  At the hearing before the undersigned in 
September 2002, the veteran testified that he had occasional 
panic attacks, thoughts of suicide but no plan, few friends, 
and that he left his last job doing farming because he was 
worried he would hurt himself with the machinery due to 
negligence associated with his intrusive thoughts.  At the 
March 2005 VA psychiatric evaluation, the veteran complained 
of worsening symptoms, such as daily thoughts of the war, 
which were very upsetting to him.  He stated he had 
nightmares three to four times a week.  The veteran described 
increased depressive symptoms, which the examiner noted was 
common in aging World War II veterans.  The examiner 
described the veteran as having persistent symptoms of 
intrusion, avoidance, and hyperarousal.  He stated the 
veteran's post-traumatic stress disorder symptoms had led to 
a "much worse level of functioning."  

During the appeal period, the veteran has been assigned 
Global Assessment of Functioning (GAF) scores of between 45 
and 55.  The GAF score is defined as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders at 46-
47.  A GAF score of between 41-50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF score of between 
51 and 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Here, there is a conflict in the record.  VA examiners have 
entered GAF scores that contemplate circumstantial speech, 
suicidal ideation, severe obsessional rituals, no friends, 
and the inability to work.  However, during the appeal 
period, the veteran has consistently denied having any 
suicidal ideation or homicidal ideations, as shown in the VA 
medical records.  When asked at the September 2002 hearing 
whether he had suicidal thoughts, the veteran's answer was 
that everyone had such thoughts, and he denied any plan.  In 
the VA examination reports and the treatment records, the 
examiners made specific findings that the veteran's speech 
was logical and coherent.  The veteran has reported that he 
has some close friends whom he sees regularly.  He has 
described having an "excellent" relationship with his wife 
of 23 years and his children.  No examiner, nor the veteran, 
has stated the veteran has obsessional rituals which 
interfere with activities.  Thus, there is evidence that the 
veteran meets the criteria for a 70 percent evaluation and 
evidence against such a finding.  Resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
service-connected post-traumatic stress disorder is 
70 percent disabling.  

The Board finds, however, that the veteran's post-traumatic 
stress disorder symptoms do not meet the criteria for a 
100 percent evaluation.  The veteran does not meet any of the 
criteria listed under the 100 percent evaluation.  For 
example, the veteran does not have total social impairment.  
He and his wife have been married for more than 23 years, and 
he has described his relationship with her as "excellent."  
At the September 2002 hearing, the veteran stated he had 
"wholesome relationship[s]" with his family.  He also 
stated he saw four or five fellow veterans a couple times a 
week for coffee.  In the January 2001 VA examination report, 
the examiner stated the veteran reported he had a social life 
and belonged to the "Elks and the Moose."  There is no 
evidence of any gross impairment in thought processes and no 
evidence of disorientation as to time or place.  In the 
January 2001 and March 2005 VA examination reports, the 
examiners both stated that there was no evidence of looseness 
of associations, and that the veteran was oriented times 
four.  His speech was coherent and his thought processes were 
linear.  In a March 2002 VA treatment record, the examiner 
stated the veteran's speech was logical and coherent and that 
he had appropriate concerns without any suicidal or homicidal 
ideations.  At the September 2002 hearing, the veteran 
provided appropriate answers to the questions asked by both 
his representative and the undersigned.  There has been no 
evidence of grossly inappropriate behavior, and in fact, the 
veteran has been described as being cooperative and pleasant.  
No professional has reported that the veteran cannot maintain 
personal hygiene.  Rather, the veteran has been reported to 
be clean and well groomed.  The veteran himself has not 
reported any memory loss for names of close relatives or his 
own name.  Also, no examiner or the veteran has stated that 
he is a danger to himself or others.  The veteran has 
reported some suicidal ideations, but stated that there was 
no plan.  He has consistently denied homicidal ideations.  

The Board is aware that the symptoms listed under the 
100 percent evaluation are examples of the type and degree of 
symptoms for that evaluation and that the veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  See Mauerhan, supra.  However, the symptoms 
listed under the 100 percent evaluation contemplate a person 
who is not in touch with reality and cannot remember his own 
family's names.  The veteran's symptoms shown throughout the 
appeal period are not comparable in severity to the symptoms 
contemplated for the 100 percent evaluation for the reasons 
listed above.  

Examiners have assigned GAF scores which contemplate the 
inability to work; however, the GAF scores contemplate 
multiple symptoms, and neither of the examiners who assigned 
GAF scores of 45 and 48 stated specifically which of those 
symptoms the veteran exhibits.  The Board will not 
automatically presume that the examiners assigned those GAF 
scores because of the veteran's inability to work.  Those GAF 
scores are indicative of "serious symptoms," to include 
occupational impairment.  The Board finds that the 70 percent 
evaluation contemplates the fact that the post-traumatic 
stress disorder symptoms seriously affects his ability to 
obtain and retain employment.  (The Board notes that in the 
June 2004 remand, it referred the issue of entitlement to a 
total rating for compensation based upon individual 
unemployability due to service-connected disability to the RO 
for initial consideration.)  

Additionally, the two examiners who assigned those scores 
made specific findings that contradict the GAF scores 
assigned.  For example, those GAF scores contemplate suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
no friends, and the inability to keep a job.  In the March 
2002 VA outpatient treatment report, which showed a GAF score 
of 48, the examiner stated the veteran was dressed casually 
and well groomed, cooperative, logical, coherent, without 
psychotic process, had appropriate concerns, had no suicidal 
or homicidal ideations, had adequate insight, and had intact 
judgment.  In the March 2005 VA examination report, the 
examiner stated that the veteran was pleasant and cooperative 
with linear and coherent thought processes.  There was no 
looseness of associations or flight of ideas, and the veteran 
denied auditory or visual hallucinations.  The examiner 
stated the veteran was alert and oriented times four and that 
his short-term and long-term memory were intact, as were 
insight and judgment.  While the Board has resolved 
reasonable doubt in favor of the veteran by granting him a 
70 percent evaluation based upon the inconsistencies between 
the clinical findings and the GAF scores assigned in these 
medical records, the Board does not find that reasonable 
doubt can be resolved for the grant of a 100 percent 
evaluation.  Again, the severity of symptoms contemplated for 
the 100 percent evaluation do not resemble the severity of 
symptoms the veteran currently displays. 

Further, while the veteran testified that he could not work 
because of his post-traumatic stress disorder symptoms, the 
evidence associated with the claims file prior to the 
veteran's claim for increase show that the veteran had 
retired in 1980.  In a January 1987 private medical record, 
it shows that the veteran reported he had retired from 
government service in 1972 and was "totally retired" as of 
1980.  He stated he now spent his time hunting, fishing, and 
taking care of his health.  At the January 2001 VA 
examination, the veteran reiterated that he had retired 
(although the examiner stated he had retired in 1972), had 
never been fired, and had a good work record.  He stated he 
spent his days playing golf and doing woodwork.  Neither time 
did the veteran attribute his retirement to his post-
traumatic stress disorder symptoms.  The first time the 
veteran raised the issue of not being able to work due to his 
post-traumatic stress disorder was at the September 2002 
hearing.  There, when asked how his post-traumatic stress 
disorder symptoms affected him on a day-to-day basis, the 
veteran stated he could not work.  See Transcript, page 8.  
He subsequently stated that he had not worked since 1981 and 
that he never lost a job due to his post-traumatic stress 
disorder.  Id. at pages 8-9.  He stated he retired from the 
government based upon years of service.  Id. at page 12.  
Thus, at the time of the September 2002 hearing, the veteran 
had not tried to work in over 20 years.  The Board finds that 
the statements made by the veteran in 1987 and 2001, where he 
stated he had retired, are more probative than his subsequent 
allegations of not being able to work due to his post-
traumatic stress disorder symptoms.  The former statements 
are consistent with each other, and the subsequent statement 
contradicts his prior statements.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted his service-connected post-traumatic 
stress disorder warranted an increased evaluation, the Board 
agrees and has granted a 70 percent evaluation.  However, to 
the extent that he has implied he warrants an evaluation in 
excess of 70 percent, the Board finds that the evidence does 
not support his contentions, for the reasons stated above.  
The Board is responsible for weighing all of the evidence and 
finds that the evidence supports the granting of a 70 percent 
evaluation but that the preponderance of it is against an 
evaluation in excess of 70 percent for post-traumatic stress 
disorder.  Gilbert, 1 Vet. App. at 55.

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order for the service-connected 
post-traumatic stress disorder.  The RO has not addressed 
this issue.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2004), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Thus, with this in mind, 
the Board finds that the veteran's symptoms that warrant the 
70 percent evaluation for post-traumatic stress disorder are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria.  
Regarding the standard of causing marked interference with 
employment, as stated above, the veteran reported he had 
retired in 1980 and had not worked since that time.  
Therefore, there is a lack of evidence showing that post-
traumatic stress disorder caused marked interference with 
employment.  Regardless, the Board finds that the veteran's 
severe employment impairment is contemplated by the 
70 percent evaluation.  Finally, the veteran has not been 
hospitalized for his service-connected post-traumatic stress 
disorder throughout the appeal period.  Thus, the Board finds 
that referral for an extraschedular evaluation for post-
traumatic stress disorder is not warranted.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

A 70 percent evaluation for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits. 



_______________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


